Judgment, Supreme Court, New York County (Jeffrey Atlas, J., at hearing; Daniel FitzGerald, J., at trial and sentence), rendered January 15, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
Probable cause existed for defendant’s arrest since the undercover officer who sent the radio transmission, which included a detailed description of defendant and his location, had observed the sale and was known, by the arresting officer, to be reliable in such circumstances (People v Rivera, 209 AD2d 151, lv denied 84 NY2d 1037). Accordingly, defendant’s motion to suppress identification evidence was properly denied.
Defendant is not entitled to a reversal of his conviction based on his absence from a preliminary conference at which his prior criminal record was discussed, since argument and the court’s ruling on his Sandoval motion did not occur until all parties were present in open court. He was not, therefore, prevented from having input into the decision-making process (People v Valentine, 212 AD2d 399; People v Allen-Collins, 207 AD2d 725, lv denied 84 NY2d 1008).
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish beyond a reasonable doubt that defendant acted as a steerer in the sale of heroin to the undercover officer (see, People v Herring, 83 NY2d 780; People v Torres, 211 AD2d 406), and the verdict was not against the weight of the evidence.
We have considered the other contentions raised by appellate counsel and by defendant in his pro se supplemental brief and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.